                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

SARAH CAVE, United States Magistrate Judge.

                                        SCHEDULING ORDER

       WHEREAS, the President of the United States has declared a national emergency due to

the spread of the COVID-19 virus; and

       WHEREAS, the Centers for Disease Control have noted that the best way to prevent illness

is to avoid exposure to the COVID-19 virus;

       NOW, THEREFORE, in order to protect public health, reduce unnecessary travel, and

minimize the risk of exposure while promoting the "just, speedy, and inexpensive determination

of every action and proceeding," Fed. R. Civ. P. 1;

        It is hereby ORDERED, pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), that all depositions

in this action may be taken via telephone, videoconference, or other remote means, and may be

recorded by any reliable audio or audiovisual means. This order does not dispense with the

requirements set forth in Fed. R. Civ. P. 30(b)(5), including the requirement that ("[u]nless the

parties stipulate otherwise") the deposition be "conducted before an officer appointed or

designated under Rule 28," and that the deponent be placed under oath by that officer. For

avoidance of doubt, however, a deposition will be deemed to have been conducted "before" an

officer so long as that officer attends the deposition via the same remote means (e.g., telephone

conference call or video conference) used to connect all other remote participants, and so long

as all participants (including the officer) can clearly hear and be heard by all other participants.

       It is further ORDERED, pursuant to Fed. R. Civ. P. 16(b)(4), that all unexpired deadlines for

the completion of fact depositions, fact discovery, expert depositions, expert discovery, and/or
all discovery are hereby EXTENDED for a period of 30 days, together with all post-discovery

deadlines previously set by this Court.

         Nothing in this Order prevents the parties from seeking to further modify the pretrial

schedule in this action in light of the COVID-19 pandemic (or for any other good cause). Prior to

seeking such relief, the parties must, as always, meet and confer (via remote means) in a good

faith effort to reach agreement on how best to fulfil the goals of Rule 1 while avoiding

unnecessary health risks.

         On receipt of this order, each party is directed to ensure that all other parties in this action

are aware of the order, particularly if this action involves a pro se party.


Dated:          New York, New York
                March 16, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
